Case 1:19-cv-21712-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 1 of 4

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

            [ON REMOVAL FROM IN THE CIRCUIT COURT OF THE 11th JUDICIAL
                  CIRCUIT, IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                              CASE NO. 2019-009404-CA-01]


  CARLOS YELA,                                                        Case No._____________

            Plaintiff,

  v.

  TRENDING MEDIA GROUP, INC.,
  a Florida Profit Corporation,
  SARAH LABRADOR, individually,
  ISMAEL LABRADOR, individually,
  KUATROLEAP, INC.
  a Florida Profit Corporation,
  DIANELYS CALA PEREZ, individually,
  JOLIE PLASTIC SURGERY, INC.,
  A Florida Profit Corporation, and
  CARIDAD M PIMENTEL, individually,

         Defendants.
  _______________________________________/

                                   PETITION FOR REMOVAL

          Defendants, Jolie Plastic Surgery, Inc., Trending Media Group, Inc., and Kuatroleap, Inc.

  (hereinafter “Defendants”), by and through undersigned counsel and pursuant to 28 U.S.C. §§

  1331, 1367, 1441 and 1446, hereby removes this action currently pending in the Circuit Court of

  the 11th Judicial Circuit in and for Miami-Dade County, Florida, to the United States District

  Court for the Southern District of Florida.

  The removal of this action is upon the following:

       1. On or about March 27, 2019 Plaintiff filed his Complaint in the Circuit Court of the 11th

          Judicial Circuit in and for Miami-Dade County, Florida entitled CARLOS YELA vs.

          TRENDING MEDIA GROUP, INC., SARAH LABRADOR, ISMAEL LABRADOR,

          KUATROLEAP, INC., DIANELYS CALA PEREZ, JOLIE PLASTIC SURGERY, INC.,
                                     Page 1 of 4
Case 1:19-cv-21712-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 2 of 4

        and CARIDAD M PIMENTEL., Case No. 2019-009404-CA-01 (hereinafter referred to as

        the “State Court Action”). A true and correct copy of all documents that were filed in the

        State action are attached hereto as Exhibit A, and are incorporated herein by reference

        pursuant to Rule 10(c), Federal Rules of Civil Procedure.

     2. A copy of the State action was served on Defendant Jolie Plastic Surgery, Inc., on or

        about April 11, 2019. This constituted Defendant’s first legal notice of the State action

        for purposes of removal.

     3. The Complaint seeks damages pursuant to the federal Fair Labor Standards Act 29 U.S.C.

        § 201-219 (“FLSA”).

     4. This is a civil action over which the United States District Courts have original

        jurisdiction pursuant to 28 U.S.C. § 1331 because this action arises under the FSLA, laws

        of the United States.

     5. Under federal question jurisdiction, the United States district courts “have original

        jurisdiction over all civil actions arising under federal law.” See 28 U.S.C. § 1331. Any

        civil case filed in state court may be removed by defendants to federal court if the case

        could have been brought originally in federal court. See Ayers v. Gen Motors Corp., 234

        F.3d 514, 517 (11th Cir. 2000); Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353,1356

        (11th Cir. 1966). Furthermore, under 28 U.S.C. § 1441(c), where a removable claim or a

        cause of action is joined with one or more otherwise non-removable claims for causes of

        action, “the entire action may be removed if the action would be removable without the

        inclusion of the claim described in subparagraph (B)”. See also 28 U.S.C. § 1367; Vitola

        v. Paramount Automated Food Services, Inc., 2009 WL 3242011, at *5 (S.D. Fla. Oct. 6,

        2009) (court has supplemental jurisdiction over state law minimum wage claim in FLSA

        action).


                                            Page 2 of 4
Case 1:19-cv-21712-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 3 of 4

     6. For the reasons stated above, this action is removable to this Court pursuant to the

         provision of 28 U.S.C. § 1441.

     7. This petition for removal is filed within thirty (30) days after the date on which the

         Defendant first received notice of the Circuit Court action. See 28 U.S.C. § 1446(b).

     8. Defendants have, simultaneously with the filing of this Notice, given written notice of the

         filling of this notice to Plaintiff as required by 28 U.S.C. § 1446 (d).

     9. A copy of this Notice has been simultaneously filed with the Clerk of the Circuit Court in

         and for Miami-Dade County, Florida, as required by 28 U.S.C. § 1446 (d).

     10. Plaintiff’s Complaint also alleges a claim for unpaid minimum wages pursuant to the

         Florida Minimum Wage Act, Fla. Stat. §448 et seq. and specifically under the provisions

         of Fla. Stat. § 448.110. This Court may exercise supplemental jurisdiction over Plaintiff’s

         pendent state law claim as it arises out of the same facts and circumstances as Plaintiff’s

         federal claim. See 28 U.S.C. § 1367 (a).

     WHEREFORE, Defendants hereby removes this case to the United States District Court of

  the Southern District of Florida.




                                             Page 3 of 4
Case 1:19-cv-21712-XXXX Document 1 Entered on FLSD Docket 05/01/2019 Page 4 of 4

                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and accurate copy of the above has been served upon

  the Plaintiff’s counsel, Anthony M. Georges-Pierre, Esq. at agp@rpgattorneys.com and Max L.

  Horowitz at mhorowitz@rgpattorneys.com on this 1st day of May, 2019.



                                                  Respectfully submitted,



                                                  GALLARDO LAW OFFICE, P.A.
                                                  Attorneys for the Defendant(s)
                                                  8492 SW 8th Street
                                                  Miami, Florida 33144
                                                  Telephone (305) 261-7000
                                                  Facsimile (786) 261-0088

                                                  By: /s/ Jesus Novo___
                                                  Jesus Novo, Esq.
                                                  Florida Bar No. 989207
                                                  Email: civil@gallardolawyers.com




                                         Page 4 of 4
